DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

1- This office action is a response to an application filed on 12/31/2018, in which claims 1-9 are currently pending. The application is a continuation of 16681805, filed 11/12/2019 ,now U.S. Patent #10942120. 16681805 is a continuation of 15583899, filed 05/01/2017, now U.S. Patent #10473591.

Specification

2- The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which application may become aware in the specification.

Drawings
3- The drawings were received on 03/09/2021. These drawings are acceptable.


Claim Rejections - 35 USC § 103

4- The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

In addition, the functional recitation in the claims (e.g. "configured to" or "adapted to" or the like) that does not limit a claim limitation to a particular structure does not limit the scope of the claim. It has been held that the recitation that an element is "adapted to", "configured to", "designed to", or "operable to" perform a function is not a positive limitation but only requires the ability to so perform and may not constitute a limitation in a patentable sense. In re Hutchinson, 69 USPQ 139. (See MPEP 2111.04). 
Also, it should be noted that it has been held that a recitation with respect to the manner in which a claimed device is intended to be employed does not differentiate the claimed device from a prior art apparatus satisfying the claimed structural limitations Ex-parte Masham 2 USPQ2d 1647 1987).
The claimed system in the instant application is capable of performing the claimed functionality, as is the prior art used in the present office action. The Examiner notes that where the patent office has reason to believe that a functional limitation asserted to be critical for establishing novelty in the claimed subject matter may, in fact, be an inherent characteristic of the prior art, it possesses the authority to require the applicant to prove that the subject matter shown to be in the prior art does not possess the characteristic relied on. In re Swinehart and sfiligoj, 169 USPQ 226 (C.C.P.A. 1971).

5- Claims 1, 3, 7-9 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Andrews (US Patent 6597450) in view of Ramanujam et al (PGPUB No. 2011/0059016), hereinafter Ramanujam, and further in view of Marple (PGPUB N. 2011/0135244).

As to claim 1, Andrews teaches an apparatus and method (Figs. 1-25 and Abstract; optical testing of biological or chemical assay) comprising: 
a multiwell plate comprising at least one vessel configured to contain a suspended liquid sample, wherein the at least one vessel comprises a transparent bottom surface (Col. 8 l. 50- Col. 9 l. 8; any of the microwells 115 in array 112); 
a primary optical fiber bundle (for either 270-1 or 2 and corresponding system 274-1 or 2, light emitting/detecting bundles 284-1 to 8 with optical cable 278-1 to 8 comprising bundle 280-1 to 8 and bundle 282-1 to 8) comprising a probe end (ports 272-1 to 8) and a system end (module 275 and its electronics in platform 242), wherein the primary optical fiber bundle comprises 
at least one illumination fiber (bundle 280-1 to 8 ) optically coupled to an excitation radiation source (274-1 to 1 with its sources 275-1 to 8) on the system end of the primary optical fiber bundle and positioned to illuminate the suspended liquid sample on the probe end of the primary optical fiber bundle (Fig. 10), and 
a plurality of collection fibers (bundle 282-1 to 8) positioned, on the probe end of the primary optical fiber bundle, to collect radiation from the liquid sample illuminated by the at least one illumination fiber and optically coupled, on the system end of the primary optical fiber bundle, to at least one detector (Col. 9 ll. 35-45; light detecting means 276-1 to 8); 
a translation device (Figs. 6-9, 12 and Col. 12 ll. 18-20, a moving stage) coupled to the probe end of the primary optical fiber bundle (the stage is functionally and indirectly mechanically coupled to the probe end of the bundles since it changes the relative position between the plate 212 and the probe 272), wherein the translation device is configured to provide relative motion between the probe end of the primary optical fiber bundle and the transparent bottom surface (Fig. 12 for ex.); wherein the multiwell plate is stationary and the translation device is configured to move the probe end of the primary optical fiber bundle relative to the multiwell plate (Figs. 18-25 and Col. 24 ll. 3-50; functionally, for each position of the tray, the excitation/emission process is assured by row 270-1 of the probe, then 270-2 that is interpreted as moving the whole probe 270 with respect the multiwell). 
Andrews does not teach expressly wherein the plurality of collection fibers are arranged concentrically about the at least one illumination fiber on the probe end of the primary optical fiber bundle; wherein the probe end of the primary optical fiber bundle is positioned at an angle to the bottom surface; wherein the translation device is configured to move the probe end of the primary optical fiber bundle along x-, y-, and z-axes with respect to the transparent bottom surface. Page 17 of 21Docket No. WTC1703_CONT
However, and in the similar field of optical probing, Ramanujam teaches optical assay systems and method for multi-probe imaging (Figs. 1-3 and Abstract) wherein the plurality of collection fibers are arranged concentrically about the at least one illumination fiber on the probe end (Figs. 3 and ¶ 40-46); and Ramanujam teaches using illumination apparatus 502 translatable with respect to other members in at least one direction, i.e. 3D in the x/y/z directions (¶ 50 for ex.).
Therefore, it would have been obvious to one with ordinary skills in the art before the effective filing date of the instant application to use Andrews’ apparatus and method according to the Ramanujam's teachings and suggestions such that the plurality of collection fibers are arranged concentrically about the at least one illumination fiber on the probe end; wherein the translation device is configured to move the probe end of the primary optical fiber bundle along x-, y-, and z-axes with respect to the transparent bottom surface, with the advantage taught by Ramanujam of effectively package the illumination and collection optical fibers (¶ 41-44).
The combination of Andrew and Ramanujam still does not teach the apparatus and method wherein the probe end of the primary optical fiber bundle is positioned at an angle to the bottom surface.
However, and in a similar field of endeavor, Marple teaches a fiber optic probe (Figs. 1-5 and Abstract) wherein the probe end is positioned at an angle to the bottom surface: and wherein the probe end is beveled, wherein the at least one optical fiber is beveled, and wherein the plurality of fibers is beveled, such that a flat surface of the probe end is parallel to the bottom surface (Figs. 5A-B and ¶ 50-51; fibers 400 have ends that are at an angle to the bottom surface of the sample that is parallel to 300a). 
Therefore, it would have been obvious to one with ordinary skills in the art before the effective filing date of the instant application to use apparatus and method of Andrews and Ramanujam according to Marple’s teachings and suggestions such that he probe end of the primary optical fiber bundle is positioned at an angle to the bottom surface, with the advantage taught by Marple of possibly increasing the light coupling efficiency into the sample (¶ 12, 50).
As to claims 3, 7-9, the combination of Andrews, Ramanujam and Marple teaches the apparatus of claim 1.
Moreover, Andrews teaches the apparatus further comprising a light scattering detection optical fiber bundle mechanically coupled to the translation device (274-1 to 2 with sources 275-1 to 8; scattering is inherently produced when the microwells and their samples are illuminated. The stage is functionally and indirectly mechanically coupled to the probe end of the bundles since it changes the relative position between the plate 212 and the probe 272), Page 18 of 21Docket No. WTC1703_CONTwherein the light scattering detection optical fiber bundle comprises at least one optical fiber comprising a probe end and a system end (Fig. 10), wherein the at least one optical fiber of the light scattering detection optical fiber bundle is oriented so as to be able to collect light scattered from the sample by at least one of the light scattering illumination source and the excitation radiation source on the probe (claim 7) a fluorescence spectrometer (Col. 1 ll. 10-21, Col. 7 ll. 51-58 and Col. 11 ll. 2-10, fluorescence at different wavelength ranges is measured); (Claim 8) wherein the excitation radiation source is a variable wavelength source (Col. 1 ll. 10-21; multiple wavelength sources are used); (Claim 9) wherein the excitation source is a light emitting diode (Col. 12 ll. 43-51).

6- Claim 2 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Andrews, Ramanujam and Marple in view of Blumenfeld et al (Patent 5,473,437), hereinafter Blumenfeld.

As to claim 2, the combination of Andrews, Ramanujam and Marple teaches the apparatus of claims 1.
The combination does not teach expressly wherein the plurality of collection fibers, on the system end of the primary optical fiber bundle, are arranged in a linear array, and further comprising a linear slit located between the linear array and the at least one detector, even though Andrews teaches using light sensor bars (Col. 1 ll. 10-21).
However, in a similar field of endeavor, Blumenfeld teaches an apparatus and method for spectrophotometric detection (Figs. 1-5 and Abstract) using fiber-optic arrays (9), arranged in a linear array to measure each substance from each vial (100) independently. Moreover, Col. 2 ll. 1-7, Col. 5 l. 63- Col. 6 l. 11, the use of a linear photodiode array 24, suggests spectrometric usage of dispersive/diffractive spectrometer necessitating the use of line slits to optimize the spatial filtering then dispersing of the emission light.
Therefore, it would have been obvious to of the instant application to use the apparatus and method of Andrews, Ramanujam and Marple according to Blumenfeld’s suggestions and include the plurality of collection fibers, on the system end of the primary optical fiber bundle, are arranged in a linear array, and further comprising a linear slit located between the linear array and the at least one detector, with the advantage of reducing optimizing the measurements from the one with ordinary skills in the art before the effective filing date linear microwells by allowing a correspondence between the measured emission and the microwell location of the emission.
7- Claims 4-6 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Andrews, Ramanajum and Marple in view of Kuebler et al. (Patent 6,519,032), hereinafter Kuebler.

As to Claims 4-6, the combination of Andrews, Ramanajum and Marple teaches the apparatus of Claim 1.
	The combination does does not teach wherein the light scattering illumination source is a laser; (claim 5) wherein at least one optical fiber of the primary optical fiber bundle is optically coupled on the system end of the primary optical fiber bundle to a static light scattering detector; (Claim 6) wherein at least one optical fiber of the primary optical fiber bundle is optically coupled on the system end of the primary optical fiber bundle to a dynamic light scattering detector.
 	However, Kuebler teaches in a similar field of endeavor, a fiberoptic system and method for determining particle properties in samples 20 (Figs. 2-10 and Abstract), wherein said light scattering illumination source is a laser (435 for ex.); (Claim 5) wherein one or more optical fibers of the primary optical fiber bundle are optically coupled on the system end to a static light scattering detector (Abstract and Col. 6 ll. 41-67, Col. 9 ll. 1-21, Col. 14 ll. 25-67 for ex.); (Claim 6) wherein one or more optical fibers of the primary optical fiber bundle optically coupled on the system end to a dynamic light scattering detector (Abstract and Col. 6 ll. 41-67, Col. 9 ll. 1-21, Col. 14 ll. 25-67 for ex.). 
Therefore, it would have been obvious to one with ordinary skills in the art before the effective filing date of the instant application to use the apparatus and method of Andrews, Ramanujam and Marple according to Kuebler’s suggestions such that the light scattering illumination source is a laser; wherein at least one optical fiber of the primary optical fiber bundle is optically coupled on the system end of the primary optical fiber bundle to a static light scattering detector; wherein at least one optical fiber of the primary optical fiber bundle is optically coupled on the system end of the primary optical fiber bundle to a dynamic light scattering detector; with the advantage taught by Kuebler of effectively measuring particle size, size distribution, molar mass and other properties of liquid samples.


Conclusion

The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. Applicant should consider the entire prior art as applicable as to the limitations of the claims. It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED K AMARA whose telephone number is (571)272-7847.  The examiner can normally be reached on Monday-Friday: 9:00-17:00
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on (571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Mohamed K AMARA/
Primary Examiner, Art Unit 2886